     Case 1:21-cv-00696-DAD-JLT Document 11 Filed 06/14/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN DWAYNE BAILEY,                              No. 1:21-cv-00696-DAD-JLT (HC)
12                      Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   CALIFORNIA DEPARTMENT OF                           PETITION
     CORRECTIONS AND
15   REHABILITATION,                                    (Doc. No. 8)
16                      Respondent.
17

18           Petitioner Steven Dwayne Bailey is a state prisoner proceeding in propria persona with a

19   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On May 3, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that the pending petition be dismissed because it fails to present any cognizable

23   grounds for federal habeas relief or any facts in support of such grounds. (Doc. No. 8.) These

24   findings and recommendations were served upon all parties and contained notice that any

25   objections were to be filed within thirty (30) days from the date of service of that order. (Id. at 4.)

26   On May 19, 2021, petitioner filed timely objections to the magistrate judge’s findings and

27   recommendations. (Doc. No. 10.)

28   /////
                                                       1
     Case 1:21-cv-00696-DAD-JLT Document 11 Filed 06/14/21 Page 2 of 3


 1           In his objections, petitioner asserts that he stated a cognizable claim for habeas relief

 2   because he was denied due process of the law and equal protection under the Fourteenth

 3   Amendment, and because the conditions under which he is incarcerated during the COVID-19

 4   pandemic constitutes cruel and unusual punishment in violation of the Eighth Amendment. (Id. at

 5   1–2.) The court finds petitioner’s arguments unpersuasive. As noted in the pending findings and

 6   recommendations, petitioner’s civil rights claims are not cognizable in a federal habeas action and

 7   must be dismissed. Petition may seek relief for such claims by way of a civil rights action.

 8           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

10   objections, the court concludes that the magistrate judge’s findings and recommendations are

11   supported by the record and proper analysis. Petitioner’s objections present no grounds for

12   questioning the magistrate judge’s analysis.

13           In addition, the court declines to issue a certificate of appealability. A state prisoner

14   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

15   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

16   v. Cockrell, 537 U.S. 322, 335-336 (2003). If a court denies a petitioner’s petition, the court may

17   only issue a certificate of appealability when a petitioner makes a substantial showing of the

18   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

19   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

20   that) the petition should have been resolved in a different manner or that the issues presented
21   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

22   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

23           In the present case, the court finds that petitioner has not made the required substantial

24   showing of the denial of a constitutional right to justify the issuance of a certificate of

25   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

26   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
27   proceed further. Thus, the court declines to issue a certificate of appealability.

28   /////
                                                        2
     Case 1:21-cv-00696-DAD-JLT Document 11 Filed 06/14/21 Page 3 of 3


 1        Accordingly:

 2        1.    The findings and recommendations issued on May 3, 2021 (Doc. No. 8) are

 3              adopted in full;

 4        2.    The petition for writ of habeas corpus is dismissed;

 5        3.    The court declines to issue a certificate of appealability; and

 6        4.    The Clerk of Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   June 14, 2021
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
